Mr. Presiding. Justice Brown delivered the opinion of the court. The contentions of appellant in this cause are that the Board of Canal Commissioners had legally the power on March 7, 1896, to make the lease it then made to the appellant; that the provision in said lease that if the appellant should be unsuccessful in obtaining a renewal of the same, the party to whom the Commissioners might lease the same should be required to purchase and pay for the buildings and structures owned by said appellant and situated on the land, at an appraised value, was made in view of and with reference to the fact that at that time the only legal method of assigning an interest in the land by the board was by lease; that the true intent of the stipulation which should be given effect in equity was that any assignee of the board, be he lessee or vendee, should pay for said improvements, and that after the Act of 1899, giving power to sell, equity should enlarge the literal import of the words used in the lease and to enforce their true meaning, declare a charge ór lien on the property to secure appellant’s expenditures made on the faith of said provision. The appellees’ controlling positions, on the other hand, are, first, that the Canal Commissioners had no power to enter into the agreement embodied in the clause relied on, especially if its proper construction, as the appellant contends, would create a lien or charge on the land; second, that the clause itself, conceding or assuming its validity, does not provide that a vendee, as distinguished from a lessee, shall be bound. Subsidiary propositions made by them are, that if the provision of the lease be legal and means ivhat appellant claims, it is a personal covenant of the Commissioners, not one running with the land, and must be enforced, if at all, at law, and that appellant has not in any event shown a title to the improvements or that he has fulfilled his part of the agreement set out in the lease. We need not discuss these latter propositions of the appellees, for we think the main points well taken. Reversing their relative positions as given' above in stating the contentions of appellees, we say, first, that the language of the clause in the lease is plain and cannot be extended by implication or intendment. Rufner v. McConnel, 14 Ill., 168; Traynor v. Palmer, 86 Ill., 477; Furey v. Town of Gravesend, 104 N. Y., 405. Had the Commissioners intended to diminish, cut off, or limit in any manner their right of sale and conveyance of the property if they should be empowered to sell it, they should have so declared. As it was, they merely said that in case a lease was made, the lessee should pay for the improvements—not that a vendee should do so, or that they should themselves do so, or that a lien on the land should be created in favor of the original lessee. Second, if the clause in question is not to he so construed, but is to be held by implication to have made a lien or charge on said land in favor of the lessee for the improvements which he put on it, then it is ultra vires and void. For if it established a lien, it involved a remedy to foreclose the lien. But between 1874 and 1899, the Board of Canal Commissioners under the law of the State had no power to sell canal land in Chicago. The intention of the Legislature in 1874 to take away the power of sale and even of leasing for long terms of canal lands in Chicago, was very marked. Before 1874 the Canal Commissioners had both the power of sale of these lands and of practically unlimited leases. Granger v. Board, 18 Ill., 443. From 1874 to 1891, the provision of the law only allowed leases of such lands for the maximum term of ten years. In 1891 the law was amended to make the maximum allowed term twenty years, and in 1899 a further amendment put the canal lands in Chicago within the same power of sale that the Commissioners had as to the other canal lands in the State. But if the Canal Commissioners had involved or implied, in their power to lease for twenty years, a power to make and a power to foreclose a lien on the land, they had indirectly a power of sale and conveyance which the Legislature had not only negatively denied them, but had affirmatively, so to say, taken away from them. In the interpretation of statutes delegating authority to public officers, a strict rule of construction must he used. Lewis’ Sutherland Statutory Construction, section 562. This doctrine has been especially applied in Illinois to the Canal Commissioners’ delegated power. Board v. Calhoun, 1 Scammon, 521. For these reasons it is the opinion of the court, in which the writer concurs, that the order of Judge Gary in the Superior Court sustaining the demurrers and dismissing the bill should be affirmed. The writer, however, entertains a doubt, not shared by the other members of the court, as to the soundness of the conclusion reached. That doubt is based on the following line of reasoning, very briefly expressed: The Canal Board found it necessary, in order to accomplish an effective and profitable leasing, to place in the lease the clause in question. The power to make that contract followed as an incident to the power to lease. It did not endanger the fee, because in various ways, if equity took jurisdiction to enforce the charge made by it, the value of the improvements could be secured from the future income of the land. If the contract as made was valid, it should be given a meaning according to its intention. That intention, it was apparent, was to encourage the lessee to improve by assuring him, as far as practicable, against loss in so doing. What should happen in case of sale was not expressly provided for, because no sale was then possible and no expectation of power to make one was entertained. The situation entirely changed after the Act of 1899. Equity, if we take a broad view of its powers in such matters (as, for example, the Supreme Court did in Gage v. Cameron, 212 Ill., 146), can prevent an injustice and tend to prove the truth of the somewhat doubtful maxim that in the law every wrong must find a remedy, by treating the sale “subject to the lease” as a perpetual lease subsequent to the appellant’s, and providing that the vendee shall, from the income of the property temporarily sequestrated for that purpose, or in some other way, be compelled to pay for the improvements at an appraised value. Although it appears that Annie Brown, and not Diedericb, is the holder of the legal title to the premises, the bill sufficiently states Diederich’s equitable title to the property to prevent this consideration from rendering it demurrable. But the writer admits that to sustain the bill on this reasoning would be to use the general and broad powers of equity in a manner for which there is no exact precedent, and thinks that if such an exercise of power is to be made, it ought to be either in the court of first resort, in which case it can be immediately reviewed, or in the court of last resort, where its announcement will finally end the controversy. The decree of the Superior Court is affirmed. Affirmed.